Citation Nr: 0822317	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-38 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for a heart condition 
as secondary to service-connected PTSD.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to an initial rating greater than 50 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which granted, in pertinent part, the 
veteran's claim of service connection for PTSD, assigning a 
50 percent rating effective November 12, 2003, and also 
denied the veteran's claims of service connection for a back 
disability, hypertension as secondary to service-connected 
PTSD, a heart condition as secondary to service-connected 
PTSD, and for a bilateral knee disability.  The veteran 
disagreed with this decision in January 2005, seeking an 
initial rating greater than 50 percent for service-connected 
PTSD and seeking service connection for a back disability, 
hypertension as secondary to service-connected PTSD, a heart 
condition as secondary to service-connected PTSD, and for a 
bilateral knee disability.  He perfected a timely appeal in 
November 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence shows that the veteran's current 
back disability was not incurred in service.

3.  The medical evidence shows that the veteran's current 
hypertension was not incurred in service or caused or 
aggravated by service-connected PTSD.

4.  The medical evidence shows that the veteran's claimed 
heart condition was not incurred in service or caused or 
aggravated by service-connected PTSD.

5.  The medical evidence shows that the veteran's bilateral 
knee disability was not incurred in service.  

5.  The veteran's service-connected PTSD is manifested by, at 
worst, occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The veteran's current back disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran's hypertension was not incurred in service 
nor may it be so presumed; it was not caused or aggravated by 
his service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

3.  The veteran's claimed heart condition was not incurred in 
service nor may it be so presumed; it was not caused or 
aggravated by his service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

4.  The veteran's current bilateral knee disability was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

5.  The criteria for an initial rating greater than 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in November and in December 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his disabilities to active 
service and noted other types of evidence the veteran could 
submit in support of his claims.  The veteran was informed of 
when and where to send the evidence.  After consideration of 
the contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In response to all of this notice, the veteran 
notified VA in May 2006 that he had no further information or 
evidence to present in support of his claims.

The veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service 
connection for PTSD in the currently appealed rating decision 
issued in February 2004.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In November 2003, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete this claim, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the February 2004 rating decision was 
fully favorable to the veteran on the issue of service 
connection for PTSD, and because the veteran's higher initial 
rating claim for PTSD is being denied in this decision, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

Although the veteran and his service representative were not 
notified of the Dingess requirements, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  As will be explained below in 
greater detail, the evidence does not support granting 
service connection for a back disability, hypertension as 
secondary to service-connected PTSD, a heart condition as 
secondary to service-connected PTSD, or for a bilateral knee 
disability.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the November and December 2003 VCAA notice letters were 
provided prior to February 2004 RO decision denying the 
benefits sought on appeal; thus, this notice was timely.  
There has been no prejudice to the appellant and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which address the 
contended causal relationships between his claimed back 
disability, hypertension, his claimed heart condition, and 
his bilateral knee disability and active service.  The 
veteran also has provided with VA examinations which address 
the current nature and severity of his service-connected 
PTSD.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he incurred a back disability, 
hypertension, a heart condition, and a bilateral knee 
disability during active service.  He also contends that he 
incurred hypertension and a heart condition as secondary to 
his service-connected PTSD.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis and cardiovascular-renal disease (such as 
hypertension and organic heart disease) are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his pre-induction (or enlistment) physical 
examination in June 1968, he denied any relevant medical 
history.  Clinical evaluation was normal.  The veteran's 
chest x-ray was negative.  His blood pressure was 132/76.  In 
a medical history completed in January 1969, the veteran 
denied any heart condition or high blood pressure.  The 
veteran was not treated for a back disability, hypertension, 
a heart condition, or a bilateral knee disability during 
active service.  At his separation physical examination in 
September 1970, clinical evaluation was normal.  The 
veteran's chest x-ray was normal.  His blood pressure was 
130/78.  The veteran certified in October 1970 that there had 
been no changed in his medical condition since his separation 
physical examination.

A review of the veteran's DD Form 214 shows that his awards 
included the Vietnam Service Medal w/3 Bronze Service Stars, 
the Republic of Vietnam Campaign Medal, the Air Medal, and 
the Combat Infantryman Badge.  His dates of service in 
Vietnam were from April 4, 1969, to March 23, 1970.  His 
military occupational specialty (MOS) was infantry fire 
crewman.

In a January 2004 statement, the veteran contended that he 
had injured his knees and back climbing in and out of 
helicopters while on active service in Vietnam.  

In a March 2005 statement, the veteran contended that his 
hypertension and heart condition were secondary to his 
service-connected PTSD.  "I have lived in constant emotional 
stress which I contend has led to hypertension and then to a 
heart condition."

On VA orthopedic examination in February 2007, the veteran 
complained of lumbar spine and bilateral knee pain which 
began "years ago" and progressively worsened.  He denied 
any specific injury or trauma to the knees or back during 
service.  "The veteran claims jumping out of helicopters, 
which he conducted approximately once a week or several 
months, that caused a lot of strain and jarring effect on his 
weightbearing joints as the knees and lumbar spine."  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran's back pain was 
chronic, daily, and flare-ups were 10/10 and occurred 
approximately twice a month.  The veteran also had flare-ups 
of knee pain twice a month.  He could walk approximately 
100 yards without pain and could stand 10 minutes without 
straining his back or knees.  Physical examination showed a 
normal gait and posture, lumbar spine flexion to 
approximately 80 degrees, lumbar spine extension to 
25 degrees, minimal loss of range of motion due to complaints 
of stiffness/fatigue on repetitive motion, no pain on 
repetitive motion, full bilateral flexion and rotation of the 
lumbar spine without complaints on repetitive motion, right 
knee flexion and extension to 145 degrees, mild crepitus on 
extension of the bilateral knees, no proliferation, synovial 
thickening, or palpable tenderness in either knee, complaints 
of subtle pain on extension of bilateral knees, and no 
fatigability, lack of endurance, or weakness on repetitive 
range of motion testing of the knees.  The VA examiner 
concluded that the veteran suffered from degenerative joint 
disease affecting the lumbosacral spine and bilateral knees.  
He opined that the veteran's active service was not the cause 
of his current spine and knee symptoms which stemmed from 
degeneration of the articulating joints.  The VA examiner 
also opined that the veteran's osteoarthritic condition was 
normal in a man the veteran's age.  The diagnoses were lumbar 
osteoarthritis, paraspinal spasms, degenerative joint disease 
of the knees, and mild chondromalacia patella.

On VA heart examination in February 2007, the veteran denied 
any history of heart disease and reported that he had been 
diagnosed with hypertension in 2002.  His hypertension 
currently was stable.  The VA examiner reviewed the veteran's 
claims file, including his service medical records, and noted 
that there was no history of heart disease or hypertension 
documented in the veteran's medical records.  This examiner 
also noted that continuous medication was needed to control 
the veteran's hypertension.  Physical examination showed no 
jugular venous distention, a regular heart rate and rhythm 
without murmur, click, or pericardial rub.  The veteran's 
blood pressure was 150/80.  The VA examiner opined that the 
veteran's hypertension was not due to his PTSD as PTSD was 
not a known cause of or risk factor for hypertension.  This 
examiner also opined that heart disease is not due to PTSD as 
there was no significant medical literature to support the 
contended causal relationship.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a back 
disability.  The veteran's service medical records show no 
complaints of or treatment for a back disability.  His report 
of jumping in and out of helicopters while on active service 
in Vietnam is consistent, however, with his infantry MOS and 
his receipt of the Combat Infantryman Badge and Air Medal. 
Thus, the Board concludes that the veteran likely injured his 
back during active service.  See 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.304(d) (2007).  Even though 
the veteran likely injured his back during active service, 
there is no continuity of back symptomatology since active 
service such that service connection is warranted.  Instead, 
it appears that the veteran first sought treatment for a back 
disability in February 2007, or over 36 years after his 
service separation in October 1970.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Following a review of the veteran's claims file and physical 
examination of the veteran in February 2007, the VA examiner 
concluded that, although the veteran suffered from 
degenerative joint disease affecting the lumbosacral spine 
and bilateral knees, that the veteran's active service was 
not the cause of his current spine and knee symptoms because 
they came from degeneration of the articulating joints.  The 
VA examiner also concluded that the veteran's current 
osteoarthritic condition was normal in a man the veteran's 
age.  

Additional evidence in support of the veteran's service 
connection claim for a back disability is his own lay 
assertions.  As a lay person, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Although the veteran likely injured his back 
during active combat service, without a continuity of back 
symptomatology since service or a medical nexus between the 
veteran's current back disability and service, the Board 
finds that service connection for a back disability is not 
warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
hypertension and for a heart condition, each as secondary to 
service-connected PTSD.  The veteran's service medical 
records show no complaints of or treatment for hypertension 
or for a heart condition, each as secondary to service-
connected PTSD.  Although the veteran's blood pressure was 
slightly elevated at his entry on to active service, no 
diagnosis of hypertension was rendered at that time.  At his 
separation physical examination, the veteran's blood pressure 
virtually was unchanged from what it had been at his 
enlistment physical examination.  The veteran himself 
reported in February 2007 that he had been diagnosed as 
having hypertension in 2002, or 32 years after service 
separation, and it appears that he first sought treatment for 
hypertension in February 2007, or almost 37 years after his 
service separation in October 1970.  See Maxson, 230 F.3d 
at 1333.  

It was noted on VA examination in February 2007 that the 
veteran's hypertension currently was stable.  There also was 
no evidence of a heart condition or any history of heart 
disease or hypertension documented in the veteran's medical 
records.  The veteran's blood pressure was 150/80.  Following 
physical examination of the veteran and review of his claims 
file, the VA examiner opined that the veteran's hypertension 
was not due to his PTSD as PTSD was not a known cause of or 
risk factor for hypertension.  This examiner also opined that 
heart disease is not due to PTSD as there was no significant 
medical literature to support the contended causal 
relationship.

Additional evidence in support of the veteran's secondary 
service connection claims for hypertension and a heart 
condition is his own lay assertions.  As noted above, 
however, the veteran's lay statements are entitled to no 
probative value.  See Bostain, 11 Vet. App. at 127, and 
Routen, 10 Vet. App. at 186.  Absent medical evidence 
establishing a nexus between the service-connected PTSD and 
either hypertension or a heart condition, the veteran has not 
presented valid secondary service connection claims.  See 
Wallin, 11 Vet. pp. at 512.  As the veteran has not presented 
valid secondary service connection claims, consideration of 
the former or revised § 3.310 is not required.  Also, there 
is no evidence that the veteran's PTSD in anyway worsened the 
veteran's hypertension or heart disease.  Finally, there is 
no evidence of either hypertension or a heart condition 
within one year of the veteran's separation from service.

The veteran also contends that his service-connected PTSD is 
more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated currently 
as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  
See 38 C.F.R. § 4.130, DC 9411 (2007).  

Under DC 9411, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2007).

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the veteran's claim, a GAF 
score of 41-50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in June 1968, 
the veteran's psychiatric system was normal.  He was not 
treated for PTSD during active service.  At his separation 
physical examination in September 1970, his psychiatric 
system again was normal.  The veteran certified in October 
1970 that there had been no changed in his medical condition 
since his separation physical examination.

As noted above, a review of the veteran's DD Form 214 shows 
that his awards included the Vietnam Service Medal w/3 Bronze 
Service Stars, the Republic of Vietnam Campaign Medal, the 
Air Medal, and the Combat Infantryman Badge.  His dates of 
service in Vietnam were from April 4, 1969, to March 23, 
1970.  His military occupational specialty (MOS) was infantry 
fire crewman. 

A review of the veteran's completed PTSD Questionnaire shows 
that his claimed in-service stressor was as follows.  When he 
arrived at the 25th Infantry Division in Tay Nihn, Vietnam, 
in April 1969, he saw "flashes of light coming from bombing, 
artillery, mortar, and helicopters firing guns and rockets.  
I knew that I was going in the direction of those flashes the 
next morning.  When I arrived, there were dead bodies 
everywhere.  That was the beginning of hell."  He also 
stated that he had been in hit in the right eyebrow by a 
piece of metal which had broken off of a tank.

In a January 2004 statement, the veteran contended that his 
in-service stressor consisted of being sent on "Search and 
Destroy missions. Our perimeter was along the Cambodian 
border and these missions were either on foot or by 
helicopter."

On VA examination in February 2004, the veteran complained of 
experiencing psychiatric symptoms since March 1970 and 
trouble sleeping for 34 years.  He had difficulty falling 
asleep, maintaining sleep, nightmares, and an inability to 
perform at full capacity due to the lack of restful sleep.  
He reported similar in-service stressors to those described 
on his December 2003 PTSD Questionnaire and his January 2004 
statement.  The veteran also reported serving in combat while 
in Vietnam.  He reported good relationships with his parents 
and his 9 siblings.  He was divorced and did not have a 
significant other.  He also reported good relationships with 
his children.  He reported further that he was more 
comfortable alone.  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  Mental 
status examination of the veteran showed orientation, 
communication, and speech within normal limits, no panic 
attacks, a history of delusions present occasionally (feeling 
as though people were following him in the car), no delusions 
present on examination, an intermittent hallucination history 
(hearing music when it is not being played, hearing people 
talking everywhere), no hallucinations present on 
examination, no obsessional rituals, appropriate thought 
processes, and no suicidal or homicidal ideation.  The 
veteran's Global Assessment of Functioning (GAF) score was 
50, indicating serious symptoms.  The VA examiner opined that 
the veteran did not have difficulty performing his activities 
of daily living but was unable to establish and maintain 
effective work and social relationships because he was 
uncomfortable in social settings.  The diagnoses included 
PTSD.

On VA outpatient treatment in January 2004, the veteran 
complained of chronic insomnia and recurring nightmares about 
being pinned down alone in a trench in Vietnam and being on 
the verge of being captured.  He was widowed in February 
2002.  The VA examiner noted that the veteran had unresolved 
grief over the deaths of his spouse and other family members 
in 2001 and 2002.  He reported that his wife had died in 
February 2002 and he had been her primary caregiver for the 
last 4 years of her life.  They had been together for 
19 years.  The veteran's brother had died in December 2001 
and his mother had died in January 2002.  The veteran's 
socialization revolved around a neighborhood bar.  He felt 
lonely but left the bar before it became crowded because he 
felt uncomfortable around crowds.  The veteran denied having 
any children.  He had been employed as a security officer for 
32 hours a week for the past 3 years.  He had infrequent 
contact with his siblings.  The veteran's GAF score was 50.  
The assessment included PTSD symptoms (combat related).  
Following subsequent VA outpatient treatment in March 2004, 
the assessment included rule-out PTSD.  

On VA outpatient treatment in February 2005, the veteran 
denied any new or exacerbated psychiatric symptoms.  He had 
retired as a security guard.  His grief over his wife's death 
had resolved and he was again enjoying his life.  The 
veteran's GAF score was 60.  The assessment included PTSD.

On VA examination in February 2007, the veteran complained of 
nightmares where he was in a trench in Vietnam which was 
overtaken by the enemy and waking up in a sweat after the 
nightmare was over.  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  The 
veteran last worked as a security guard and quit that job in 
March 2004.  He lived alone in the country.  He reported that 
his wife had died 5 years earlier and had two daughters.  He 
saw his daughters approximately twice a year.  He had two 
brothers who lived very close by but he only saw them a few 
times a month.  He led "a very secluded and reclusive 
life."  He occasionally fished.  He did not socialize 
"except in the most minimal fashion.  He leads a highly 
restricted and secluded life with very little social 
interaction."  He also reported occasional passive suicidal 
ideation but denied any plan.  He felt lonely and sad when he 
thought of his wife and still grieved her loss.  Mental 
status examination of the veteran showed a prominently 
flushed face, unremarkable speech, logical, coherent, and 
goal-directed thoughts, some passive suicidal ideation, and 
full orientation.  The veteran's GAF score was 48.  The VA 
examiner stated that the veteran should be able to work.  
This examiner also stated that the veteran's PTSD symptoms 
had worsened and he led a very socially isolated and 
restricted life.  The diagnoses included PTSD.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating greater 
than 50 percent for service-connected PTSD.  Initially, the 
Board notes that the veteran was not treated for PTSD during 
active service.  It appears that he began receiving treatment 
for PTSD in 2004.  On VA examination in February 2004, 
although the veteran complained of trouble sleeping and 
nightmares related to his active combat service in Vietnam, 
mental status examination showed full orientation, normal 
speech, a history of delusions and hallucinations although 
neither were present at the examination, and no obsessional 
rituals or suicidal or homicidal ideation.  The veteran's GAF 
score was 50, indicating, at worst, serious symptoms.  One 
month later, in March 2004, VA outpatient treatment showed 
that the veteran had depression related to unresolved grief 
over his wife's death and some PTSD symptoms.  The assessment 
included rule-out PTSD.  His GAF score was unchanged.  The 
veteran denied any new or exacerbated psychiatric symptoms on 
VA outpatient treatment in February 2005.  He also reported 
that his grief over his wife's death had been resolved and he 
again was enjoying his life.  The assessment included PTSD 
but the veteran's GAF score had improved to 60, indicating, 
at worst, moderate symptoms.  Finally, on VA examination in 
February 2007, the veteran reported living a very isolated 
life with only minimal social interaction with others, 
including his siblings and daughters.  Mental status 
examination showed unremarkable speech, logical thoughts, 
some passive suicidal ideation, and full orientation.  The 
veteran's GAF score had worsened to 48.  The VA examiner 
stated that the veteran should be able to work, although his 
PTSD symptoms had worsened and he led a very socially 
isolated and restricted life.  The diagnoses included PTSD.  
Because few of the criteria for the next higher rating (i.e., 
a 70 or 100 percent rating) are present, the Board finds that 
an initial rating greater than 50 percent for PTSD is not 
warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is denied.

Entitlement to service connection for a heart condition as 
secondary to service-connected PTSD is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to an initial rating greater than 50 percent for 
PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


